Title: From Thomas Jefferson to Horatio Gates, 15 October 1780
From: Jefferson, Thomas
To: Gates, Horatio



Sir
Richmond Oct. 15th. 1780

I am rendered not a little anxious by the Paragraph of yours of the 7th. Inst: wherein you say ‘it is near a Month since I received any Letter from your Excellency; indeed the receipt of most that I have wrote to you remain unacknowledged.’ You ought within that time to have received my Letter of September 3d. written immediately  on my return to this place after a fortnights Absence; That of September 11th. acknowledging the receipt of yours which covered Draughts for Money; that of Sept. 23d. on the Subject of Batteaus at Taylor’s Ferry, Waggons, Maps of Virginia, wintering the French Fleet in Chesapeake, our new levies, and Provisions from our lower Counties; and that of Oct. 4. in Answer to yours of Sept. 24th. and 27th. I begin to apprehend Treachery in some part of our Chain of Expresses, and beg the favor of you in your next to mention whether any and which of these Letters have not come to hand.
This acknowledges the receipt of yours of Sept. 28. and Oct. 3. 5 and 7th. The first of these was delivered four or five days ago by Capt. Drew. He will be permitted to return as you desire, as we would fulfill your wishes in every point in our power, as well as indulge the Ardor of a good Officer. Our Militia from the Western Counties are now on their march to join you. They are fond of the kind of Service in which Colo. Morgan is generally engaged, and are made very happy by being informed you intend to put them under him. Such as pass by this place take Muskets in their hands. Those from the Southern Counties beyond the Blue Ridge were advised to carry their Rifles. For those who carry neither Rifles nor Muskets, as well as for our 18 Month’s Men we shall send on Arms as soon as Waggons can be procured. In the mean time I had hoped that there were Arms for those who should first arrive at Hillsborough, as by Genl. Stevens Return dated at his Departure thence there were somewhere between 5 and 800 Musketts (I speak from Memory not having present Access to the Return) belonging to this State either in the hands of the few Militia who were there or stored. Capt. Fauntleroy of the Cavalry gives me hopes he shall immediately forward a very considerable Supply of Accoutrements for White’s and Washington’s Cavalry. He told me yesterday he had received 113 Horses for that Service from us. Besides those he had rejected sixty odd after we had purchased them at £3000 a piece. Nelson’s two troops were returned to me deficient only 12 Horses, since which 10 have been sent to him by Lt. Armstead. I am not a little disappointed therefore in the Number of Cavalry fit for Duty as mentioned in the Letter you inclosed me. Your request (as stated in your letter of the 7th.) that we will send no Men into the field, or even to your camp that are not well furnished with Shoes, Blanketts, and every necessary for immediate service, would amount to a stoppage of every Man: as we have it not in our power to furnish them with real Necessaries completely.  I hope they will be all shod. What proportion will have Blanketts I cannot say: we purchase every one which [can] be found out, and I now begin to have [a] prospect of furnishing about half of them with Tents as soon as they can be made, and forwarded. As to provisions, our Agent Eaton, of whom I before wrote, informs me in a Letter of the 5th. inst. he shall immediately get Supplies of Beef into Motion and shall send some Corn by a circuitous Navigation. But till we receive our Waggons from the Western Country I cannot hope to aid you in Bread. I expect daily to see Waggons coming in to us. The Militia were ordered to rendezvous at Hillsborough, expecting they would thence be ordered by you into Service. I send you herewith a copy of Henry’s map of Virginia. It is a mere cento of blunders. It may serve to give you a general idea of the courses of rivers and position of counties. We are endeavoring to get you a copy of Fry & Jefferson’s; but they are now very scarce. I also inclose you some newspapers in which you will find a detail of Arnold’s apostacy and villainy. I am with sentiments of sincere respect & esteem Sir Your most obedt. & most humble servt.,

Th: Jefferson


P.S. Just as I was closing my letter, yours of the 9th. instant is put into my hands. I inclose by this express a power to Mr. Lambe Q.M. to impress for a month ten waggons from each of the counties of Brunswick, Mecklenburg, Lunenburg, Charlotte and Halifax and direct him to take your orders whether they shall go first to you, or come here. If the latter, we can load them with arms and spirits. Before their month is out I hope the 100 waggons from the Westward will be come in. We will otherwise provide a relief for these. I am perfectly astonished at your not having yet received my letters before mentioned. I send you a copy of that of the 4th. of Octob. as being most material. I learn from one of Genl. Muhlenburgh’s family that five waggons have set out from hence with arms &c. However the General writes to you himself.


Th: J.

